PER CURIAM.
On June 30, 1977, the St. Charles Parish Grand Jury indicted defendant George T. Bennett for the first degree murder of Mehmet Kilis, La.R.S. 14:30. On motion by the state, the charge was reduced to second degree murder on September 11, 1978. Shortly thereafter, defendant was tried before a twelve person jury which found him guilty of manslaughter. The trial court sentenced defendant to serve ten years at hard labor. On appeal, he urges three as*889signments of error for reversal of his conviction and sentence.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principles. Some of the assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which is not for publication.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.